Electronically Filed
                                                        Supreme Court
                                                        SCWC-12-0000806
                                                        17-APR-2014
                                                        03:03 PM




                           SCWC-12-0000806

          IN THE SUPREME COURT OF THE STATE OF HAWAI'I


         SUSAN P. GORDON, Respondent/Plaintiff-Appellee,

                                 vs.

           IRA GORDON, Petitioner/Defendant-Appellant.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

              (CAAP-12-0000806; FC-D NO. 10-1-6664)

       ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI

(By: Recktenwald, C.J., Nakayama, McKenna, and Pollack, JJ., and

Circuit Judge Kubo, assigned by reason of vacancy, concurring in

                  part and dissenting in part)
          Petitioner/Defendant-Appellant Ira Gordon’s application

for writ of certiorari, filed March 3, 2014, is hereby accepted

and will be scheduled for oral argument.      The parties will be

notified by the appellate clerk regarding scheduling.

          DATED: Honolulu, Hawai'i, April 17, 2014.

Peter Van Name Esser and           /s/ Mark E. Recktenwald

Huilin Dong

for petitioner                     /s/ Paula A. Nakayama


Samuel P. King, Jr.                /s/ Sabrina S. McKenna

for respondent

                                   /s/ Richard W. Pollack